Citation Nr: 9930039	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  96-49 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for burn scars, multiple body areas.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease, lumbar spine, status 
post L5-S1 diskectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1977 to 
July 1994, with two years, and eight and one-half months of 
prior active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that the veteran submitted an application 
claiming service connection for status post L5-S1 surgery as 
well as for L4-5 herniation in August 1994.  

In March 1995, the RO granted service connection for 
degenerative disc disease of the lumbar spine, status post 
L5-S1 diskectomy.  It does not appear that the RO ever 
specifically considered the issue of service connection for 
the veteran's disc herniation at L4-5.  As this issue has 
been neither procedurally developed nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The issue of entitlement to an initial evaluation in excess 
of 20 percent for degenerative disc disease, lumbar spine, 
status post L5-S1 diskectomy is addressed in the remand 
portion of this decision.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran has three third degree burn scars, two with 
areas in excess of 12 square inches and one with an area of 6 
square inches.  

3.  The three second degree burn scars do not have areas 
approximating one square foot.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 40 percent for burn 
scars, multiple body areas, have been met.  38 U.S.C.A. 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.25, 4.118, 
Diagnostic Codes 7801-7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record shows that the veteran 
sustained multiple burns secondary to a grease fire while 
cooking French fries in the service.  

In August 1994, the veteran filed an application claiming 
service connection for, in pertinent part, third degree burns 
on the arms and right leg.  

In September 1994 the veteran underwent a VA examination for 
scars.  Examination revealed a third degree burn scar on the 
ventral aspect of the left wrist with grafting 3 x 4 inches 
in size; a 7 x 4 inch scar on the left arm anteriorly and a 
scar on the second and third fingers of the left hand, 
including the thumb and the web of that hand; a 2 x 3 inch 
scar with grafting on the right upper leg and a second area 
the same size on the lower leg; a right arm scar 5 x 3 inches 
in size; and a 12 x 6 donor graft area on the left thigh.  

All areas were noted as being well-healed with no residual 
abnormalities, no cosmetic defects, and no functional defect 
except for some difficulty in complete flexion of the left 
index finger.  

In March 1995, the RO granted service connection for burn 
scars on multiple areas, assigning a noncompensable rating.  
The veteran appealed this decision.  The Board notes that the 
RO also granted service connection with a noncompensable 
rating for a donor site scar on the left thigh.  There is no 
indication that this was specifically appealed.  

The veteran underwent a VA examination of his scars in May 
1996.  Examination revealed skin grafted over an area on the 
right upper arm over an area of 4.5 x 4 inches.  The scar was 
noted as being sensitive to sunlight; however, there was no 
functional defect, no increased pain, and no numbness found.  
The left upper arm had a 6 x 4 inch scar which was not 
sensitive and showed no evidence of functional defect.  

The right lower forearm exhibited a scar 2 x 2 inches in area 
which was reported as being sensitive to the sun.  However, 
no functional defect or pain was noted in the scar.  The left 
lower forearm revealed a 3 x 2 inch scar, sensitive to the 
sunlight, but with no pain, no numbness, and no functional 
defect.  The left hand revealed a skin-grafted area 6 x 4 
inches in size.  The scar was discolored and had extra 
sensitivity to touch.  There was no numbness.  It was also 
concluded that there was no real pain and no real functional 
defect.  

The right lower leg revealed a 3 x 2 inch skin-grafted scar 
with no hypersensitivity, no functional defect, and no pain 
or numbness.  There was a 9 x 7 inch donor site scar on the 
left thigh.  

The examiner concluded that the scars that had been skin 
grafted were probably third degree burns and that the scars 
that had not been skin grafted were probably second degree 
burns.  It was noted that the veteran was currently working 
as a cashier in a grocery store and that he was using both 
his left and right hands for lifting objects.  He reported 
that he was unable to lift heavy objects due to problems with 
his back.  

The veteran provided testimony at a personal hearing in April 
1997.  He was asked whether any of his scars were painful or 
tender.  He testified that he only experienced sensitivity in 
bright sunlight.  He denied experiencing any type of 
limitation of motion in the affected areas.  He reported that 
the only time he experienced limited motion was right after 
he burned himself.  Transcript, pp. 1-2.  He also testified 
that his left hand was discolored and thin-skinned due to the 
burn scarring.  He testified that, as a result, his left hand 
cut and bruised easier.  Tr., p. 2.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).  


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Ratings Schedule for scars resulting from third degree 
burns provides a 10 percent rating for an area or areas 
exceeding 6 square inches, 20 percent for area or areas 
exceeding 12 square inches, 30 percent for area or areas 
exceeding one-half square foot, and 40 percent for area or 
areas exceeding one square foot.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  

A 10 percent rating is provided for scars resulting from 
second degree burns with an area or areas approximating one 
square foot.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Ratings for widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (1999).  

Scars that are superficial, poorly nourished, with repeated 
ulceration warrant a 10 percent evaluation.  Scars that are 
superficial, tender, and painful on objective demonstration 
warrant a 10 percent evaluation.  Scars resulting in 
limitation of function shall be rated based on the limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, and 7805.  

A compensable (10 percent) rating for limitation of the index 
finger is warranted for either favorable or unfavorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5225 (1999).


The United States Court of Appeals for Veterans Claims 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  

After a thorough review of the evidence of record, the Board 
concludes that the veteran's burn scars, multiple body areas, 
warrant a combined initial rating of 40 percent.  



In reaching this conclusion, the Board has considered the 
findings made during both the September 1994 and May 1996 VA 
examinations.  The Board has attached more weight to the 
findings made during the May 1996 VA examination with regard 
to the actual area, and location of the scars.  There are 
some minor differences between the measurements taken during 
these two examinations.  

The May 1996 VA examination has greater probative value 
because the VA examiner was specifically asked to classify 
the burns and their extent, and to indicate for each burn the 
site, degree, area, and type of burn involved.  The 
examination report shows that the May 1996 VA examiner 
specifically answered these requests.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that it is not error for 
the Board to favor opinion of one competent medical expert 
over that of another when the Board gives adequate statement 
of reasons and bases).

The veteran's scars are currently rated as 10 percent 
disabling under Diagnostic Code (DC) 7801.  A 10 percent 
rating under DC 7801 contemplates a scar or scars from third 
degree burns with an area or areas exceeding six square 
inches.  The next higher rating (20 percent) requires area or 
areas exceeding 12 square inches.  38 C.F.R. 4.118, 
Diagnostic Code 7801.  

The veteran was specifically found during the May 1996 VA 
examination to have three scars resulting from third degree 
burns: one on the upper right arm, one on the left hand, and 
one on the right lower leg.  

The scar on the lower right leg was found to have an area of 
3 x 2 inches, or six square inches.  Therefore, the scar on 
the lower right leg does not warrant a compensable rating 
under DC 7801 since the scar does not exceed six square 
inches.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

During the May 1996 VA examination, the scar on the right 
upper arm was found to have an area of 4.5 x 4 inches (18 
square inches), and the scar on the left hand was found to 
have an area of 6 x 4 inches, or 24 square inches.  

Thus, the veteran has two scars with areas exceeding 12 
square inches, each of which warrant a separate 20 percent 
rating.  The scars warrant separate 20 percent ratings 
because they are widely separate, or are on two different 
extremities.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(2).  

A rating in excess of 20 percent for any of the veteran's 
scars resulting from third degree burns is not warranted 
because none of them have been shown, on either the May 1996 
or the September 1994 VA examinations, to have areas 
exceeding one-half square foot, which is what is required for 
the next higher rating (30 percent).  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  

The veteran's scars resulting from second degree burns do not 
warrant a compensable rating under DC 7802.  A compensable 
rating (10 percent) requires that the scar or scars have area 
or areas approximating one square foot.  

On the May 1996 VA examination, the veteran was specifically 
found to have three scars resulting from second degree burns: 
one on the left upper arm (6 x 4 inches); one on the right 
lower forearm (2 x 3 inches); and one on the left lower 
forearm (3 x 2 inches).  This constitutes persuasive evidence 
that the veteran's scars resulting from second degree burns 
do not have an area or areas approximating one square foot.  
38 C.F.R. § 4.118, Diagnostic Code 7802.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1998).

The September 1994 VA examiner concluded that all of the 
veteran's scars were well-healed with no residual 
abnormalities, no cosmetic defects, and no functional 
defects, with the exception of some difficulty with complete 
flexion of the left index finger.  

However, during the April 1997 hearing, the veteran denied 
having any limitation of motion in any of the affected areas.  
He reported having limited motion only right after he 
sustained the burns.  Tr., p. 1.  In addition, the September 
1996 VA examiner specifically noted that there were no real 
functional defects resulting from his left hand scarring.  

As was stated previously, limitation of function due to 
scarring is rated under the applicable body part affected by 
the scar.  In this case, the September 1994 VA examiner 
observed that there was some difficulty with complete flexion 
of the left index finger.  No other scars have been noted as 
resulting in limitation of function.  

A compensable rating (10 percent) for limitation of an index 
finger requires either unfavorable or favorable ankylosis.  
The record does not show evidence documenting either 
unfavorable or favorable ankylosis of his left index finger.  
While the September 1994 VA examiner reported some difficulty 
with complete flexion of the left index finger, the May 1996 
VA examiner noted that there was no real limitation of 
function in the left hand.  In addition, the veteran 
specifically denied having any limited motion resulting from 
scars.  Tr., p. 1.  This constitutes persuasive evidence that 
a separate rating based on limitation of function is not 
warranted.  38 C.F.R. §§ 4.71a and 4.118, Diagnostic Codes 
5225 and 7805.

38 C.F.R. §§ 4.40, 4.45 or 4.59 do not provide a basis for a 
higher rating based on limitation of motion.  Pain on motion 
of the index finger was not noted during the September 1994 
VA examination.  The May 1996 VA examiner noted no evidence 
of pain on motion or other functional defects during 
examination of the veteran's left hand scar.  Therefore, a 
separate rating based on limitation of function due to pain 
or other pathology is not warranted.  

The veteran's left hand scar does warrant an additional and 
separate rating of 10 percent for being tender and painful on 
objective observation.  The May 1996 VA examiner noted that 
he had reported that many of his scars were sensitive to 
sunlight.  

However, the examiner noted no pain, numbness or functional 
defects on examination of any of his scars with one 
exception.  The examiner noted that the scar on the left hand 
had extra sensitivity to touch.  He testified at the hearing 
that his left hand bruised easily due to the scarring.  Tr., 
p. 2.  This constitutes persuasive evidence that the left 
hand scar warrants a separate and additional rating under the 
criteria for a superficial, tender, and painful scar on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  

Separate ratings for the veteran's other scars under DC's 
7803, 7804, and 7805 are not warranted because none of his 
other scars have shown evidence of being painful or tender or 
resulting in limitation of function.  None of his scars have 
been found to show evidence of being poorly nourished with 
repeated ulceration.  They have been described as well-
healed.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804, and 
7805.  

There is no evidence from the record that the veteran's 
scarring has resulted in damage to the applicable muscles or 
nerves that would warrant a separate rating.  38 C.F.R. §§ 
4.73 and 4.124a (1999).  The May 1996 VA examiner noted no 
functional defects and no numbness in any of the areas 
affected by scarring.  Thus, the evidence does not warrant a 
separate rating based on damage to the muscles or nerves.  38 
C.F.R. §§ 4.73, 4.124a (1999).  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his burn scars 
over multiple body areas on the occasion of the grant of 
service connection by the RO in March 1995, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 9.  The Board concludes 
staged ratings would be not be appropriate in this instance.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that the evidence demonstrates that the 
veteran's burn scars over multiple body areas warrants a 
combined initial disability rating of 40 percent.  See 38 
C.F.R. § 4.25.  

Additional Matter
Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Board notes that the RO provided 
the veteran with the provisions of 38 C.F.R. § 3.321(b)(1), 
but that it did not actually consider his claim in light 
thereof.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board notes that neither the veteran nor his 
representative have specifically raised the issue of 38 
C.F.R. § 3.321(b)(1) on appeal.  Nor is there any indication 
from the record that the veteran's scars have resulted in 
unusual or exceptional disability picture resulting in marked 
interference with employment or frequent hospitalizations.  
Having reviewed the record with the above case law, 
regulations, and evidence in mind, the Board finds no basis 
for further action on this question.  


ORDER

Entitlement to an initial rating of 40 percent for burn 
scars, multiple body areas, is granted, subject to the 
regulations governing the payment of monetary awards.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the veteran's claim for an 
initial evaluation in excess of 20 percent for degenerative 
disc disease of the lumbar spine with status post L5-S1 
diskectomy is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is not, however, satisfied that all 
relevant facts have been properly developed, and that further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The record shows that the veteran currently has been 
diagnosed with two disabilities with regard to the back: 
degenerative disc disease at L5-S1, postoperative diskectomy 
and partial hemilaminectomy, and L4-5 herniated nucleus 
pulposus with right L5 radiculopathy.  As was stated in the 
introduction, the RO did not adjudicate the issue of service 
connection for the herniation at L4-5.  Thus, this condition 
is not currently service-connected.  

The September 1994, May 1996, and May 1998 VA examinations 
are inadequate for rating purposes because they failed to 
adequately determine to what degree the veteran's symptoms 
were attributable to his service-connected disability as 
opposed to any non-service connected back disabilities.  
These examinations failed to distinguish the service-
connected back disability symptoms from symptoms arising from 
a back disability or disabilities that are not currently 
service connected.  

VA examinations will need to be scheduled that specifically 
distinguish the symptoms and findings (such as limitation of 
motion and neurological symptoms) relating to the veteran's 
service-connected back disability from those relating to 
other non-service connected back disabilities.  

The Board also notes that the Court has held that functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

In light of the above, the issue of entitlement to an initial 
rating in excess of 20 percent for degenerative joint 
disease, lumbar spine, status post L5-S1 diskectomy is 
REMANDED for the following development: 

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his low 
back symptomatology.  


With any necessary authorization or 
medical releases from the veteran, the RO 
should obtain legible copies of those 
treatment records identified by the 
veteran which were not previously 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports.  

2.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations by appropriate specialists 
for the purpose of ascertaining the 
current nature and extent of severity of 
his service-connected status post L5-S1 
diskectomy with degenerative disc 
disease, and whether L4-5 herniation 
cannot satisfactorily be dissociated from 
and is part and parcel of his over-all 
back disability.  

The claims file, a separate copy of this 
remand, and copies of the criteria for 
rating injuries of the spine should be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examination and the examination reports 
must be annotated in this regard.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's status post L5-S1 diskectomy 
with degenerative disc disease should be 
accompanied by a complete rationale.  






The orthopedic examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, and comment on the 
functional limitations, if any, caused by 
the veteran's service connected low back 
disability in light of 38 C.F.R. §§ 4.40, 
4.45; and 4.59, that is, due to pain.  

The examiner should offer an opinion as 
to whether there is adequate pathology 
present to support each of his subjective 
complaints of pain or other pathology.  

It is requested that the examiner provide 
explicit responses to the following 
questions and requests:

(a)  What is the range of motion of the 
veteran's spine.  The examiner should 
define what normal range of motion in the 
lumbar spine is.  The examiner should 
also determine whether the veteran's 
limitation of motion is mild, moderate, 
or severe.  

(b)  Both examiners should be asked to 
specify whether the examination revealed 
any evidence of sciatic neuropathy, with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc.  The severity 
of such symptoms should be determined.  




(c)  Both examiners should specifically 
determine to what extent, if any, the 
veteran's symptoms, including limited 
motion, neurological symptoms, pain, and 
other functional loss, are attributable 
to his service-connected low back 
disability, and the extent to which such 
symptoms are attributable to or overlap 
with other non-service connected back 
(including the herniation at L4-5) or 
other disabilities.  If the examiners are 
unable to make such a distinction, they 
should so indicate.  

(d)  The orthopedic examiner should 
comment on the veteran's scar and 
determine whether it is superficial, 
poorly nourished with repeated 
ulceration; tender and painful; or 
results in limitation of function.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and medical opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for service-
connected degenerative joint disease, 
lumbar spine, status post L5-S1 
diskectomy; and adjudicate the issue of 
service connection for L4-5 herniation.  

The RO should also document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1).

If the benefits requested on appeal, for which a notice of 
disagreement has been submitted, are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

